Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 9-16, 19-20, 22, 47 and 59 are pending.  

Applicant’s election without traverse of Group I that read on (A) CD22 as the cell surface protein, (B) SEQ ID NO: 1-6 as the six CDRs, SEQ ID NO: 25 and 26 as the light and heavy chain, respectively as the binding domain, (C) Pseudomonas endotoxin as the toxin, (D) maytansinoid (DM1) as the therapeutic agent, and (E) SEQ ID NO: 34 as the catalytic domain in the reply filed on May 19, 2022 is acknowledged.

Claims 13, 16, 22, 47 and 59 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-7, 9-12, 14-15, 19 and 20, drawn to a particular conjugate that read on (A) CD22 as the cell surface protein, (B) SEQ ID NO: 1-6 as the six CDRs, SEQ ID NO: 25 and 26 as the light and heavy chain, respectively as the binding domain, (C) Pseudomonas endotoxin as the toxin, (D) maytansinoid (DM1) as the therapeutic agent, and (E) SEQ ID NO: 34 as the catalytic domain, are being acted upon in this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Claim objection 
Claims 3 and 4 are objected to because of the following informalities:  “functional fragment” should have been “antigen-binding fragment”.  
Claims 12 and 20 are objected to because of the following informality:  “myatansinoid” should have been “maytansinoid”. 
Claim 15 is objected to because of the following informality:  the second numbering (i) is not in proper order.  It should have been (iv).  
Claim 20 is objected to because of the following informalities:  “and monomethyl auristatin D (MMAD)myatansinoid (DM1)” should have been “monomethyl auristatin D (MMAD) and maytansinoid (DM1)”.  Appropriate correctio is required. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 13, 2021 and June 19, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on June 19, 2020 are acceptable. 

Specification
The disclosure is objected to because of the following informality:  the word “time” is missing between “long that” in paragraph [0057]. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The recitation of “functional fragment” in claim 3 is indefinite and ambiguous because it is not clear which functional fragment, e.g., antigen binding function of the fragment or the effector function of the Fc fragment is being referred to.  Amending claims 3 and 4 to recite “antigen-binding fragment” instead of “functional fragment” would obviate this rejection. 
Claim 20 recites the limitation "maytansinoid (DM1)" in base claim 13.  There is insufficient antecedent basis for this limitation in the claim, see MPEP §2173.05(e).  Amending claim 20 to depend from “…claim 12 or claim 13…” would obviate the rejection. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-12, 14-15, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 1 encompasses any conjugate comprising any immunotoxin linked to any therapeutic agent, wherein said immunotoxin comprises any binding domain fused to any adenosine diphosphate (ADP) ribosylating toxin.
Claim 2 encompasses the conjugate according to claim 1, wherein said ADP-ribosylating toxin is any Pseudomonas exotoxin (PE) A or any diphtheria toxin.
Claim 3 encompasses the conjugate according to claim 2, wherein said binding domain is any antibody or functional fragment thereof. 
Claim 4 encompasses the conjugate according to claim 3, wherein said functional fragment is selected from the group consisting of an antibody binding fragment Fab, a disulfide-stabilized Fv (dsFv), or a single-chain Fv (scFv).
Claim 5 encompasses the conjugate according to claim 1, wherein said binding domain is capable of binding to a cell surface protein selected from CD22 (elected species), mesothelin (MSLN), fms like tyrosine kinase 3 (FLT-3), HER2/neu or CD138. 
Claim 6 encompasses the conjugate according to claim 1, wherein said binding domain comprises a VL region comprising CDR-L1, CDR-L2 and CDR-L3 and/or a VH region comprising CDR-H1, CDR-H2 and CDR-H3 selected from: 
(a) CDR-L1 as shown in SEQ ID NO: 1, CDR-L2 as shown in SEQ ID NO: 2 and CDR-L3 as shown in SEQ ID NO: 3 and/or CDR-H1 as shown in SEQ ID NO: 4, CDR-H2 as shown in SEQ ID NO: 5 and CDR-H3 as shown in SEQ ID NO: 6; 
(b) CDR-L1 as shown in SEQ ID NO: 7, CDR-L2 as shown in SEQ ID NO: 8 and CDR-L3 as shown in SEQ ID NO: 9 and/or CDR-H1 as shown in SEQ ID NO: 10, CDR-H2 as shown in SEQ ID NO: 11 and CDR-H3 as shown in SEQ ID NO: 12; 
 (c) CDR-L1 as shown in SEQ ID NO: 13, CDR-L2 as shown in SEQ ID NO: 14 and CDR-L3 as shown in SEQ ID NO: 15 and/or CDR-H1 as shown in SEQ ID NO: 16, CDR-H2 as shown in SEQ ID NO: 17 and CDR-H3 as shown in SEQ ID NO: 18; and 
(d) CDR-L1 as shown in SEQ ID NO: 19, CDR-L2 as shown in SEQ ID NO: 20 and CDR-L3 as shown in SEQ ID NO: 21 and/or CDR-H1 as shown in SEQ ID NO: 22, CDR-H2 as shown in SEQ ID NO: 23 and CDR-H3 as shown in SEQ ID NO: 24. 
Claim 7 encompasses the conjugate according to claim 1, wherein said binding domain comprises a VL region and/or a VH region selected from: 
(a) a VL region as shown in SEQ 1D NO: 25 and/or a VH region as shown in SEQ ED NO: 26;
(b) a VL region as shown in SEQ 1D NO: 27 and/or a VH region as shown in SEQ [D NO: 28;
(c) a VL region as shown in SEQ 1D NO: 29 and/or a VH region as shown in SEQ ID NO: 30; and 
(d) a VL region as shown in SEQ ID NO: 31 and/or a VH region as shown in SEQ ID NO: 32.

Claim 9 encompasses the conjugate according to claim 1, wherein said therapeutic agent is any anti-cancer drug.
Claim 10 encompasses the conjugate according to claim 9, wherein said anti-cancer drug is any microtubule-targeting drug.
Claim 11 encompasses the conjugate according to claim 10, wherein said anti-cancer drug is selected from any mertansine and any monomethyl] auristatin (MMA). 
Claim 12 encompasses the conjugate according to claim 11, wherein said mertansine is maytansinoid (DM1).  
Claim 14 encompasses the conjugate according to claim 1, wherein at least 2 molecules of the therapeutic agent are linked to one immunotoxin molecule.
Claim 15 encompasses the conjugate according to claim 1, wherein the ADP- ribosylating toxin comprises from the amino terminus: 
(i) a furin cleavage site, comprising an amino acid sequence as shown in SEQ ID NO: 33 or an amino acid sequence having at least 85% identity to the amino acid sequence as shown in SEQ ID NO: 33 and the amino acid in position 6 is an arginine, 
(ii) a catalytic domain, wherein the catalytic domain comprises an amino acid sequence as shown in SEQ ID NO: 34 or an amino acid sequence having at least 85% identity to the amino acid sequence as shown in SEQ ID NO: 34, wherein lysine residues in the catalytic domain have been substituted by any other amino acid, and 
(iii) the amino acid sequence as shown in SEQ ID NO: 36, or as shown in SEQ ID NO: 37, or 
(iv) a catalytic domain, comprising an amino acid sequence as shown in SEQ ID NO: 35 or an amino acid sequence having at least 85% identity to the amino acid sequence as shown in SEQ ID NO: 35.
Claim 16 encompasses the conjugate according to claim 1, wherein the ADP- ribosylating toxin comprises an amino acid sequence as shown in SEQ ID NO: 38.
Claim 19 encompasses the conjugate according to claim 12, wherein maytansinoid (DM1) is linked to the immunotoxin by succinimidyl 4-(N- maleimidomethyl)cyclohexane-1-carboxylate (SMCC). 
Claim 20 encompasses the conjugate according to any one of claims 13- to 18, wherein monomethyl] auristatin E (MMAE) and monomethyl auristatin D (MMAD) maytansinoid (DM1) are linked to the immunotoxin by a OSu-Glu-vc-PAB-Linker or a thiol-linker.
The specification discloses Duotoxin conjugate (LIMIT-2-DM1) comprising an immunotoxin LIMIT-2 conjugated to a maytansinoid (DM1) via a linker succinimidyl 4-(N-maleimidomethyl)cyclohexane-1 carboxylate (SMCC) wherein the immunotoxin consists of a Fab that binds to CD22, a furin cleavage site, a truncated Pseudomonas exotoxin A, which lacks domain II, is free of lysine residues in the catalytic domain III, and a signal for retrograde trafficking and wherein the truncated Pseudomonas exotoxin A is fused to the C-terminus of the Fab binding domain that binds to CD22.   The light chain variable and constant domain full sequence as comprised by LMIT-2 is shown in SEQ ID NO: 40 and the heavy chain variable and constant domain full sequence as comprised by LMIT-2 is shown in SEQ ID NO: 41.  The complete LMIT-2 heavy chain full sequence comprising the peptide linker of SEQ ID NO: 49, the furin cleavage site of SEQ ID NO: 33, the catalytic active domain of SEQ ID NO: 34 and the amino acid sequence of SEQ ID NO: 37 is shown in SEQ ID NO: 42. 
The specification further discloses as an essential control, an identical constructed (LMIT-3) comprising a mutation at position 553 of PE (glutamate mutated to aspartate, E553D) has been produced. The E553D mutation completely disrupts the ADP-ribosylation, i.e. LMIT-3 is inactive by itself but can block the cytotoxic effects of LMIT-2 in a dose dependent manner (FIG. 2B).
After DM1 coupling, the monovalent immunotoxins have full PE-activity and demonstrate a more consistent DM1-activity than bivalent IgG-MMAE Next, DM1 was coupled to LMLIT-2 via SMCC-linker following manufacturer's instructions. On average, 3.4 DM1 molecules were coupled per LMIT-2 molecule. LMIT-2-DM1 was tested against various cell lines (FIG. 3A).  For most cell lines including KOPN-8, the activity of LMIT-2 and LMIT-2-DM1 was identical. This demonstrates that the coupling via SMCC-linker to the novel PE without Lysines does not disrupt activity of the PE. For some cells like Mino, the LMIT-2 by itself killed only up to 70% whereas LMIT-2-DM1 killed all the cells at high concentrations. Cells like DOHH-2 that are resistant to immunotoxins were sensitive to the LMIT-2-DM1. We have not found a cell line which is resistant to both, the PE and the DM1 in vitro. The data suggest that Duotoxins are either equally or more active than common immunotoxins against all cultured cells tested. Because the synergy of immunotoxins and paclitaxel is small or absent in vitro it was not expected to see an enhancement of LMIT-2 activity when DM1 is coupled. To achieve a molecule that is similar to LMIT-2 but demonstrates solely the DM1 activity, we coupled DM1 to LIMT-3 (the inactive E553D toxin variant). On average 3.6 DM1 molecules per LMIT-3 molecule were coupled. The activity of LMIT-3-DM1 was then compared with LMIT-2 and the published activity of Pinatuzumab vedotin (PV). In vitro, PV and LMIT-3-DM1 are on average 3 logs less active than LMIT-2. The activity of PV varies substantially over a 3-log concentration range. In contrast, the monovalent LMIT-3-DM1 has a more consistent activity than the PV which has two bindings sites for CD22, suggesting a more predictable cytotoxicity of Duotoxins than of PV. The molar activity against many cell lines of the IgG-based anti-CD22-MMAE Pinatuzumab vedotin, LMIT-2, and LMIT-3-DM1 are shown in FIG. 3B.
Regarding binding domain, the specification discloses 
[0100] More preferably, said binding domain comprises a VL region and/or a VH region selected from: [0101] (a) a VL region as shown in SEQ ID NO: 25 and/or a VH region as shown in SEQ ID NO: 26; [0102] (b) a VL region as shown in SEQ ID NO: 27 and/or a VH region as shown in SEQ ID NO: 28; [0103] (c) a VL region as shown in SEQ ID NO: 29 and/or a VH region as shown in SEQ ID NO: 30; and [0104] (d) a VL region as shown in SEQ ID NO: 31 and/or a VH region as shown in SEQ ID NO: 32. 
[0105] According to a preferred embodiment of the binding domain of the invention, the pairs of VH-regions and VL-regions are in the format of a single chain antibody (scFv). The VH and VL regions are arranged in the order VH-VL or VL-VH. It is preferred that the VH-region is positioned N-terminally to a linker sequence. The VL-region is positioned C-terminally of the linker sequence. A preferred embodiment of the above described polypeptide of the invention is characterized by a binding domain comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 40 and 41, SEQ ID NOs: 43 and 44; SEQ ID NOs: 45 and 46, or SEQ ID NOs: 47 and 48. 

However, the specification does not describe the structure-identifying information about the claimed conjugate comprising any binding domain fused to any adenosine diphosphate (ADP) linked to any therapeutic agent, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed conjugate themselves.  
Regarding “functional fragment” in claim 3, the specification discloses antigen-binding fragment scFv or Fab, not Fc fragment.  Amending claims 3 and 4 to recite “antigen binding fragment” in place of “functional fragment” would obviate this issue. 
Regarding binding domain capable of binding to any CD22 (elected species) in claim 5, the specification discloses just one antibody that binds to just human CD22 comprising a VL region as shown in SEQ ID NO: 25 and a VH region as shown in SEQ ID NO: 26.   The specification has not adequately described the genus of antibodies that specifically bind human CD22, let alone CD22 from other mammalian species.  
Even assuming the binding domain binds to human CD22, the specification fails to disclose the structures common to all members of the genus of binding domains capable of binding to human CD22.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The specification does not disclose any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the six CDRs and/or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
Regarding binding fragment comprises a VL region comprising three CDR-L1, CDR-L2 and CDR-L3 or VH region comprises CDR-H1, CDR-H2 and CDR-H3 (claim 6) or binding comprises a VL region or a VH region (claim 7), the specification discloses antigen binding domain that binds to human CD22 comprises a light chain variable region and a heavy chain variable region wherein the light chain variable region comprises the amino acid sequence of SEQ ID NO: 26 and the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 28 wherein the light chain variable region comprises a CDR-L1 as shown in SEQ ID NO: 1, a CDR-L2 as shown in SEQ ID NO: 2 and a CDR-L3 as shown in SEQ ID NO: 3 and wherein the heavy chain variable region comprises a CDR-H1 as shown in SEQ ID NO: 4, a CDR-H2 as shown in SEQ ID NO: 5 and a CDR-H3 as shown in SEQ ID NO: 6. 
However, neither the art nor the specification teaches antigen binding domain comprises just light chain variable region or just heavy chain variable region (claim 7) or just the 3 CDRs from light chain variable region or just the 3 CDRs from the heavy chain variable regions (claim 6) maintains structure conformation and antigen binding.  
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope, see Chiu et al (Antibodies 8: 55, 2019, p. 1-4, in particular. 
The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.    It is unlikely that the binding domain as defined by the claims 6 and 7, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function or requisite affinity for CD22.  Amending claims 6 and 7 by deleting “or” wherever it occurs would obviate this rejection. 
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.
Regarding “an amino acid sequence” in claims 15 and 16, the phrase “an amino acid sequence” encompasses a full-length sequence as well as any fragment thereof.   The specification does not teach any fragment of furin cleave site shown in SEQ ID NO: 33, any fragment of catalytic domain shown in SEQ ID NO: 34, any fragment of catalytic domain shown in SEQ ID NO: 35 or any fragment of SEQ ID NO: 38 maintain its functions.  Amending claims 15 and 16 to recite “…the amino acid sequence as shown…” would obviate this issue. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a Duotoxin conjugate (LIMIT-2-DM1) comprising an immunotoxin LIMIT-2 conjugated to a maytansinoid (DM1) via a linker succinimidyl 4-(N-maleimidomethyl)cyclohexane-1 carboxylate (SMCC) wherein the immunotoxin consists of an antigen binding domain that binds to human CD22, a furin cleavage site, a truncated Pseudomonas exotoxin A, which lacks domain II, and is free of lysine residues in the catalytic domain III, and a REDL signal for retrograde trafficking and wherein the truncated Pseudomonas exotoxin A is fused to the C-terminus of the binding domain that binds to human CD22, and wherein the binding domain comprises a VL region and a VH region wherein the VL region comprises the amino acid sequence of SEQ ID NO: 25 and the VH region comprises the amino acid sequence of SEQ ID NO: 26, (2) the conjugate above wherein the VL region comprising
CDR-L1 as shown in SEQ ID NO: 1, CDR-L2 as shown in SEQ ID NO: 2 and CDR-L3 as shown in SEQ ID NO: 3 and a VH region comprising CDR-H1 as shown in SEQ ID NO: 4, CDR-H2 as shown in SEQ ID NO: 5 and CDR-H3 as shown in SEQ ID NO: 6, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  


Claims 1-7, 9-12, 14-15, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a Duotoxin conjugate (LIMIT-2-DM1) comprising an immunotoxin LIMIT-2 conjugated to a maytansinoid (DM1) via a linker succinimidyl 4-(N-maleimidomethyl)cyclohexane-1 carboxylate (SMCC) wherein the immunotoxin consists of an antigen binding domain that binds to human CD22, a furin cleavage site, a truncated Pseudomonas exotoxin A, which lacks domain II, and is free of lysine residues in the catalytic domain III, and a REDL signal for retrograde trafficking and wherein the truncated Pseudomonas exotoxin A is fused to the C-terminus of the binding domain that binds to human CD22, and wherein the binding domain comprises a VL region and a VH region wherein the VL region comprises the amino acid sequence of SEQ ID NO: 25 and the VH region comprises the amino acid sequence of SEQ ID NO: 26, (2) the conjugate above wherein the VL region comprising CDR-L1 as shown in SEQ ID NO: 1, CDR-L2 as shown in SEQ ID NO: 2 and CDR-L3 as shown in SEQ ID NO: 3 and a VH region comprising CDR-H1 as shown in SEQ ID NO: 4, CDR-H2 as shown in SEQ ID NO: 5 and CDR-H3 as shown in SEQ ID NO: 6, does not reasonably provide enablement for any conjugate as set forth in claims 1-7, 9-12, 14-15, 19 and 20 for treating any cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 1 encompasses any conjugate comprising any immunotoxin linked to any therapeutic agent, wherein said immunotoxin comprises any binding domain fused to any adenosine diphosphate (ADP) ribosylating toxin.
Claim 2 encompasses the conjugate according to claim 1, wherein said ADP-ribosylating toxin is Pseudomonas exotoxin (PE) A or diphtheria toxin.
Claim 3 encompasses the conjugate according to claim 2, wherein said binding domain is any antibody or functional fragment thereof. 
Claim 4 encompasses the conjugate according to claim 3, wherein said functional fragment is selected from the group consisting of an antibody binding fragment Fab, a disulfide-stabilized Fv (dsFv), or a single-chain Fv (scFv).
Claim 5 encompasses the conjugate according to claim 1, wherein said binding domain is capable of binding to a cell surface protein selected from CD22, mesothelin (MSLN), fms like tyrosine kinase 3 (FLT-3), HER2/neu or CD138. 
Claim 6 encompasses the conjugate according to claim 1, wherein said binding domain comprises a VL region comprising CDR-L1, CDR-L2 and CDR-L3 and/or a VH region comprising CDR-H1, CDR-H2 and CDR-H3 selected from: 
(a) CDR-L1 as shown in SEQ ID NO: 1, CDR-L2 as shown in SEQ ID NO: 2 and CDR-L3 as shown in SEQ ID NO: 3 and/or CDR-H1 as shown in SEQ ID NO: 4, CDR-H2 as shown in SEQ ID NO: 5 and CDR-H3 as shown in SEQ ID NO: 6; 
(b) CDR-L1 as shown in SEQ ID NO: 7, CDR-L2 as shown in SEQ ID NO: 8 and CDR-L3 as shown in SEQ ID NO: 9 and/or CDR-H1 as shown in SEQ ID NO: 10, CDR-H2 as shown in SEQ ID NO: 11 and CDR-H3 as shown in SEQ ID NO: 12; 
 (c) CDR-L1 as shown in SEQ ID NO: 13, CDR-L2 as shown in SEQ ID NO: 14 and CDR-L3 as shown in SEQ ID NO: 15 and/or CDR-H1 as shown in SEQ ID NO: 16, CDR-H2 as shown in SEQ ID NO: 17 and CDR-H3 as shown in SEQ ID NO: 18; and 
(d) CDR-L1 as shown in SEQ ID NO: 19, CDR-L2 as shown in SEQ ID NO: 20 and CDR-L3 as shown in SEQ ID NO: 21 and/or CDR-H1 as shown in SEQ ID NO: 22, CDR-H2 as shown in SEQ ID NO: 23 and CDR-H3 as shown in SEQ ID NO: 24. 
Claim 7 encompasses the conjugate according to claim 1, wherein said binding domain comprises a VL region and/or a VH region selected from: 
(a) a VL region as shown in SEQ 1D NO: 25 and/or a VH region as shown in SEQ ED NO: 26;
(b) a VL region as shown in SEQ 1D NO: 27 and/or a VH region as shown in SEQ [D NO: 28;
(c) a VL region as shown in SEQ 1D NO: 29 and/or a VH region as shown in SEQ ID NO: 30; and 
(d) a VL region as shown in SEQ ID NO: 31 and/or a VH region as shown in SEQ ID NO: 32.

Claim 9 encompasses the conjugate according to claim 1, wherein said therapeutic agent is any anti-cancer drug.
Claim 10 encompasses the conjugate according to claim 9, wherein said anti-cancer drug is any microtubule-targeting drug.
Claim 11 encompasses the conjugate according to claim 10, wherein said anti-cancer drug is selected from any mertansine and any monomethyl auristatin (MMA). 
Claim 12 encompasses the conjugate according to claim 11, wherein said mertansine is maytansinoid (DM1).  
Claim 14 encompasses the conjugate according to claim 1, wherein at least 2 molecules of the therapeutic agent are linked to one immunotoxin molecule.
Claim 15 encompasses the conjugate according to claim 1, wherein the ADP- ribosylating toxin comprises from the amino terminus: 
(i) a furin cleavage site, comprising an amino acid sequence as shown in SEQ ID NO: 33 or an amino acid sequence having at least 85% identity to the amino acid sequence as shown in SEQ ID NO: 33 and the amino acid in position 6 is an arginine, 
(ii) a catalytic domain, wherein the catalytic domain comprises an amino acid sequence as shown in SEQ ID NO: 34 or an amino acid sequence having at least 85% identity to the amino acid sequence as shown in SEQ ID NO: 34, wherein lysine residues in the catalytic domain have been substituted by any other amino acid, and 
(iii) the amino acid sequence as shown in SEQ ID NO: 36, or as shown in SEQ ID NO: 37, or 
(iv) a catalytic domain, comprising an amino acid sequence as shown in SEQ ID NO: 35 or an amino acid sequence having at least 85% identity to the amino acid sequence as shown in SEQ ID NO: 35.
Claim 16 encompasses the conjugate according to claim 1, wherein the ADP- ribosylating toxin comprises an amino acid sequence as shown in SEQ ID NO: 38.
Claim 19 encompasses the conjugate according to claim 12, wherein maytansinoid (DM1) is linked to the immunotoxin by succinimidyl 4-(N- maleimidomethyl)cyclohexane-1-carboxylate (SMCC). 
Claim 20 encompasses the conjugate according to any one of claims 13- to 18, wherein monomethyl] auristatin E (MMAE) and monomethyl auristatin D (MMAD) maytansinoid (DM1) are linked to the immunotoxin by a OSu-Glu-vc-PAB-Linker or a thiol-linker.
The specification discloses Duotoxin conjugate (LIMIT-2-DM1) comprising an immunotoxin LIMIT-2 conjugated to a maytansinoid (DM1) via a linker succinimidyl 4-(N-maleimidomethyl)cyclohexane-1 carboxylate (SMCC) wherein the immunotoxin consists of a Fab that binds to CD22, a furin cleavage site, a truncated Pseudomonas exotoxin A, which lacks domain II, is free of lysine residues in the catalytic domain III, and a signal for retrograde trafficking and wherein the truncated Pseudomonas exotoxin A is fused to the C-terminus of the Fab binding domain that binds to CD22.   The light chain variable and constant domain full sequence as comprised by LMIT-2 is shown in SEQ ID NO: 40 and the heavy chain variable and constant domain full sequence as comprised by LMIT-2 is shown in SEQ ID NO: 41.  The complete LMIT-2 heavy chain full sequence comprising the peptide linker of SEQ ID NO: 49, the furin cleavage site of SEQ ID NO: 33, the catalytic active domain of SEQ ID NO: 34 and the amino acid sequence of SEQ ID NO: 37 is shown in SEQ ID NO: 42. 
The specification further discloses as an essential control, an identical constructed (LMIT-3) comprising a mutation at position 553 of PE (glutamate mutated to aspartate, E553D) has been produced. The E553D mutation completely disrupts the ADP-ribosylation, i.e. LMIT-3 is inactive by itself but can block the cytotoxic effects of LMIT-2 in a dose dependent manner (FIG. 2B).
After DM1 coupling, the monovalent immunotoxins have full PE-activity and demonstrate a more consistent DM1-activity than bivalent IgG-MMAE Next, DM1 was coupled to LMLIT-2 via SMCC-linker following manufacturer's instructions. On average, 3.4 DM1 molecules were coupled per LMIT-2 molecule. LMIT-2-DM1 was tested against various cell lines (FIG. 3A).  For most cell lines including KOPN-8, the activity of LMIT-2 and LMIT-2-DM1 was identical. This demonstrates that the coupling via SMCC-linker to the novel PE without Lysine does not disrupt activity of the PE. For some cells like Mino, the LMIT-2 by itself killed only up to 70% whereas LMIT-2-DM1 killed all the cells at high concentrations. Cells like DOHH-2 that are resistant to immunotoxins were sensitive to the LMIT-2-DM1. We have not found a cell line which is resistant to both, the PE and the DM1 in vitro. The data suggest that Duotoxins are either equally or more active than common immunotoxins against all cultured cells tested. Because the synergy of immunotoxins and paclitaxel is small or absent in vitro it was not expected to see an enhancement of LMIT-2 activity when DM1 is coupled. To achieve a molecule that is similar to LMIT-2 but demonstrates solely the DM1 activity, we coupled DM1 to LIMT-3 (the inactive E553D toxin variant). On average 3.6 DM1 molecules per LMIT-3 molecule were coupled. The activity of LMIT-3-DM1 was then compared with LMIT-2 and the published activity of Pinatuzumab vedotin (PV). In vitro, PV and LMIT-3-DM1 are on average 3 logs less active than LMIT-2. The activity of PV varies substantially over a 3-log concentration range. In contrast, the monovalent LMIT-3-DM1 has a more consistent activity than the PV which has two bindings sites for CD22, suggesting a more predictable cytotoxicity of Duotoxins than of PV. The molar activity against many cell lines of the IgG-based anti-CD22-MMAE Pinatuzumab vedotin, LMIT-2, and LMIT-3-DM1 are shown in FIG. 3B.
Regarding binding domain, the specification discloses 
[0100] More preferably, said binding domain comprises a VL region and/or a VH region selected from: [0101] (a) a VL region as shown in SEQ ID NO: 25 and/or a VH region as shown in SEQ ID NO: 26; [0102] (b) a VL region as shown in SEQ ID NO: 27 and/or a VH region as shown in SEQ ID NO: 28; [0103] (c) a VL region as shown in SEQ ID NO: 29 and/or a VH region as shown in SEQ ID NO: 30; and [0104] (d) a VL region as shown in SEQ ID NO: 31 and/or a VH region as shown in SEQ ID NO: 32. 
[0105] According to a preferred embodiment of the binding domain of the invention, the pairs of VH-regions and VL-regions are in the format of a single chain antibody (scFv). The VH and VL regions are arranged in the order VH-VL or VL-VH. It is preferred that the VH-region is positioned N-terminally to a linker sequence. The VL-region is positioned C-terminally of the linker sequence. A preferred embodiment of the above described polypeptide of the invention is characterized by a binding domain comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 40 and 41, SEQ ID NOs: 43 and 44; SEQ ID NOs: 45 and 46, or SEQ ID NOs: 47 and 48. 

However, the specification does not teach the structure-identifying information about the claimed conjugate comprising any binding domain fused to any adenosine diphosphate (ADP) linked to any therapeutic agent, nor disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can make and use the claimed conjugate without undue experimentation. 
Regarding “functional fragment” in claim 3, the specification discloses antigen-binding fragment scFv or Fab, not Fc fragment.  Amending claims 3 and 4 to recite “antigen binding fragment” in place of “functional fragment” would obviate this issue. 
Regarding binding domain capable of binding to any CD22 (elected species) in claim 5, the specification discloses just one antibody that binds to just human CD22 comprising a light chain variable region (VL) and a heavy chain variable region (VH) wherein the VL comprises the amino acid sequence as shown in SEQ ID NO: 25 and the VH comprises the amino acid sequence as shown in SEQ ID NO: 26.
The specification does not teach the structures, e.g., heavy and light chain variable regions or the six CDRs of the genus of antibodies that specifically bind human CD22, let alone CD22 from other mammalian species.  Even assuming the binding domain binds to human CD22, the specification does not teach the structures common to members of the genus of binding domains capable of binding to human CD22.  The specification does not disclose any and all immunotoxin comprising any scFv, Fab, dsFv fused to any adenosine diphosphate (ADP) ribosylating toxin wherein the immunotoxin is conjugated to any therapeutic agent.  
Regarding binding fragment comprises a VL region comprising just three CDR-L1, CDR-L2 and CDR-L3 or VH region comprises just CDR-H1, CDR-H2 and CDR-H3 (claim 6) or binding comprises a VL region or a VH region (claim 7), the specification discloses antigen binding domain that binds to human CD22 comprises a light chain variable region comprises the amino acid sequence of SEQ ID NO: 26 and a heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 28 wherein the light chain variable region comprises a CDR-L1 as shown in SEQ ID NO: 1, a CDR-L2 as shown in SEQ ID NO: 2 and a CDR-L3 as shown in SEQ ID NO: 3 and wherein the heavy chain variable region comprises a CDR-H1 as shown in SEQ ID NO: 4, a CDR-H2 as shown in SEQ ID NO: 5 and a CDR-H3 as shown in SEQ ID NO: 6. 
However, neither the art nor the specification teaches antigen binding domain comprises just light chain variable region or just heavy chain variable region (claim 7) or just the 3 CDRs from light chain variable region or just the 3 CDRs from the heavy chain variable regions (claim 6) maintains structure conformation and antigen binding.  
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope, see Chiu et al (Antibodies 8: 55, 2019, p. 1-4, in particular.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  
It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  It is unlikely that the binding domain as defined by the claims 6 and 7, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function or requisite affinity for CD22.  Amending claims 6 and 7 by deleting “or” wherever it occurs would obviate this rejection. 
Furthermore, a skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences, or specific VH and VL sequences.  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Regarding “an amino acid sequence” in claims 15 and 16, the phrase “an amino acid sequence” encompasses the full-length sequence as well as any fragment thereof.  The specification does not teach any fragment of furin cleave site shown in SEQ ID NO: 33, any fragment of catalytic domain shown in SEQ ID NO: 34, any fragment of catalytic domain shown in SEQ ID NO: 35 or any fragment of SEQ ID NO: 38 maintain its functions.  There are insufficient working examples.  It is unpredictable which combination of immunotoxin and therapeutic agent in the claimed conjugates are synergistically while reducing side effects for treating any cancer or any autoimmune diseases.   
Given these factors, and the lack of specific guidance in the specification as to how to perform the full scope of the claimed conjugates, undue experimentation would be required to practice the claimed conjugate having fewer than all six CDRs from an antibody or having just heavy or light chain variable region as the binding domain fused to any adenosine diphosphate (ADP) ribosylating toxin then  conjugated to any therapeutic agent, any anti-cancer drug or any microtubule-targeting drug  for the treatment of any cancer or autoimmune diseases with a reasonable expectation of success. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US US20160319020 (Hansen hereafter, issued November 3, 2016; PTO 892). 
Regarding claim 1-2, Hansen teaches immunoconjugate comprises any of the antibodies or antibody fusion proteins can be conjugated with one or more therapeutic or diagnostic agents.  Generally, one therapeutic or diagnostic agent is attached to each antibody or antibody fragment but more than one therapeutic agent or diagnostic agent can be attached to the same antibody or antibody fragment. The antibody fusion proteins may comprise two or more antibodies or fragments thereof and each of the antibodies that compose this fusion protein can contain a therapeutic agent or diagnostic agent, see para. [0125], [0126].   The therapeutic conjugate comprises an antibody component, such as an antibody fusion protein or fragment thereof, wherein each of said MAbs or fragments thereof are bound to at least one therapeutic agent. The therapeutic conjugate preferably is selected from the group consisting of a radioactive label, an immunomodulator, a hormone, an enzyme, an oligonucleotide, a photoactive therapeutic agent, a cytotoxic agent, which may be a drug or a toxin, and a combination thereof.  Useful drugs include those drugs that possess a pharmaceutical property selected from the group consisting of antimitotic, alkylating, antimetabolite, antibiotic, alkaloid, antiangiogenic, apoptotic agents and combinations thereof, as well as antisense oligonucleotides and RNA molecules, such as short double stranded RNA molecules that activate the RNA interference pathway. More specifically, the drugs may be selected from the group consisting of nitrogen mustards, ethylenimine derivatives, alkyl sulfonates, nitrosoureas, triazenes, folic acid analogs, COX-2 inhibitors, pyrimidine analogs, purine analogs, antibiotics, enzymes, epipodophyllotoxins, platinum coordination complexes, vinca alkaloids, substituted ureas, methyl hydrazine derivatives, adrenocortical suppressants, thalidomide and its derivatives, antagonists, endostatin, taxols, camptothecins, anthracyclines, taxanes, and their analogs, and a combination thereof.  The toxins may be Pseudomonas exotoxin (which is an adenosine diphosphate (ADP) ribosylating toxin), see para. [0064]. 
The reference antibody fusion protein" refers to a recombinantly produced antigen-binding molecule comprising one or more of the same or different single-chain antibody or antibody fragment segments with the same or different specificities, see para. [0044].   A fusion protein of a humanized, chimeric or human anti-CD19 antibody and a toxin or immunomodulator, or a fusion protein of at least two different B-cell antibodies (e.g., an anti-CD19 and an anti-CD22 MAb or an anti-CD19 and an anti-CD20 MAb) may also be used. See para. [0143].  Antibody fusion protein comprising antibody and a toxin such as Pseudomonas exotoxin is known as immunotoxin in the art. 
Regarding claims 3-5, Hansen teaches the binding fragment is an antibody, e.g., anti-CD22 mAb (see para. [0083]) or anti-CD19 Mab (see para. [0083]), or antigen binding fragment thereof, e.g., F(ab).sub.2, F(ab').sub.2, Fab, Fab', Fv, sFv and the like, see para. [0034]. 
Regarding claims 9-10, Hansen teaches the therapeutic conjugate comprises an antibody component, such as an antibody fusion protein or fragment thereof, wherein each of said MAbs or fragments thereof are bound to at least one therapeutic agent. The therapeutic conjugate preferably is selected from the group consisting of a radioactive label, an immunomodulator, a hormone, an enzyme, an oligonucleotide, a photoactive therapeutic agent, a cytotoxic agent, which may be a drug.  The anti-cancer drugs may be selected from the group consisting of nitrogen mustards, ethylenimine derivatives, alkyl sulfonates, nitrosoureas, triazenes, folic acid analogs, COX-2 inhibitors, pyrimidine analogs, purine analogs, antibiotics, enzymes, epipodophyllotoxins, platinum coordination complexes, vinca alkaloids (aka microtubule targeting drug), substituted ureas, methyl hydrazine derivatives, adrenocortical suppressants, thalidomide and its derivatives, antagonists, endostatin, taxols (microtubule targeting drug), camptothecins, anthracyclines, taxanes, and their analogs, and a combination thereof, see para. [0064]. 
Regarding claim 14, Hansen teaches the antibody fusion protein itself can be conjugated to a therapeutic agent and thus provides a vehicle to attach more than one therapeutic agent to an antibody component and these therapeutic agents can be a combination of different recited agents or combinations of the same agents, such as two different therapeutic radioactive labels, see para. [0016], [0074]. 
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US US20160319020 (Hansen hereafter, issued November 3, 2016; PTO 892) in view of Wayne et al (US20150218286, published August 6, 2015; PTO 892) and US 20160229911 (Rabuka hereafter, published August 11, 2016; PTO 892) or US Patent No. 9,371,386 (issued June 21, 2016; PTO 892). 
The teachings of Hansen have been discussed supra. 
Hansen does not teach the binding domain comprises a VL region and/or a VH wherein the VL 
as shown in SEQ 1D NO: 25 and/or a VH region as shown in SEQ ED NO: 26 as per claim 7 and 
the VL region comprises CDR-L1 as shown in SEQ ID NO: 1, CDR-L2 as shown in SEQ ID NO: 2 and CDR-L3 as shown in SEQ ID NO: 3 and/or the VH region comprises CDR-H1 as shown in SEQ ID NO: 4, CDR-H2 as shown in SEQ ID NO: 5 and CDR-H3 as shown in SEQ ID NO: 6 as per claim 6. 
However, Wayne teaches immunotoxin comprising a variable light (V.sub.L) chain linked to a variable heavy (V.sub.H) which is genetically fused to a therapeutic moiety comprising a Pseudomonas exotoxin A PE38 fragment. The recombinant immunotoxin specifically binds CD22 thereby inhibiting the growth of CD22-expressing (CD22.sup.+) ALL cancer cells, see entire document, abstract, in particular.  The recombinant immunotoxin can be a full-length antibody molecule, a single chain Fv ("scFv"), a disulfide stabilized Fv ("dsFv"), an Fab, or an F(ab'), see para. [0014], [0049], [0050]. 
Likewise, Rabuka teaches an anti-CD22 antibody comprises a drug covalently linked to the heavy chain and/or light chain of the antibody, see para. [0099].  The drugs include ribosome inactivating toxins or cytotoxins, e.g., diphtheria toxin, a Pseudomonas exotoxin , see para. [0102].  The drug is a cancer chemotherapeutic agent, e.g., maytansinoids, and derivatives thereof, see para. [0103]. 
The reference anti-CD22 light chain comprises CDR1 to CDR3 identical to the claimed SEQ ID NO: 1, 2 and 3, respectively as per claim 6, see reference SEQ ID NO: 8, sequence alignment below:
US-14-878-871-8

  Query Match             75.2%;  Score 76.7;  DB 1;  Length 107;
  Best Local Similarity   25.4%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QDISN-----------------YYTS---------------------------------- 9
              |||||                 ||||                                  
Db         27 QDISNYLNWYQQKPGKAVKLLIYYTSILHSGVPSRFSGSGSGTDYTLTISSLQPEDFATY 86

Qy         10 --QQGNTLPWT 18
                |||||||||
Db         87 FCQQGNTLPWT 97

The term “or” does not require the heavy chain variable region comprising CDR-H1, CDR-H2 and CDR-H3 as shown in SEQ ID NO: 4, 5 and 6, respectively. 
Likewise, the ‘386 patent teaches anti-CD22 scFv antibody (see entire document, col. 2) comprises a light chain variable region and a heavy chain variable region wherein the light chain variable region comprises the amino acid sequence of SEQ ID NO: 7, which is identical to the claimed SEQ ID NO: 25 as per claim 7 and comprises the claimed light chain CDR-L1 as set forth in SEQ ID NO: 1, CDR-L2 as set forth in SEQ ID NO: 2 and CDR-L3 as set forth in SEQ ID NO: 3, see reference SEQ ID NO: 7, and sequence alignment below, CDRs 1-3 are in bold.
US-13-256-812-7

  Query Match             100.0%;  Score 562;  DB 10;  Length 877;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDIQMTQTTSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSILHSGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDIQMTQTTSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSILHSGVP 60

Qy         61 SRFSGSGSGTDYSLTISNLEQEDFATYFCQQGNTLPWTFGGGTKLEI 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRFSGSGSGTDYSLTISNLEQEDFATYFCQQGNTLPWTFGGGTKLEI 107

The reference heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 7, see sequence alignment below wherein the heavy chain variable region comprises the claimed CDR-H1 as set forth in SEQ ID NO: 4, CDR-H2 as set forth in SEQ ID NO: 5 and CDR-H3 as set forth in SEQ ID NO: 6 as per claim 6, see sequences in bold below.
US-13-256-812-7

  Query Match             97.6%;  Score 654;  DB 10;  Length 877;
  Best Local Similarity   99.2%;  
  Matches  122;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 EVQLVESGGGLVKPGGSLKLSCAASGFAFSIYDMSWVRQTPEKRLEWVAYISSGGGTTYY 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        127 EVQLVESGGGLVKPGGSLKLSCAASGFAFSIYDMSWVRQTPEKRLEWVAYISSGGGTTYY 186

Qy         62 PDTVKGRFTISRDNAKNTLYLQMSSLKSEDTAMYYCARHSGYGTHWGVLFAYWGQGTLVT 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        187 PDTVKGRFTISRDNAKNTLYLQMSSLKSEDTAMYYCARHSGYGTHWGVLFAYWGQGTLVT 246

Qy        122 VSS 124
              ||:
Db        247 VSA 249

The term “or” does not requires the reference heavy chain variable region as per claim 7.  
The ‘386 patent teaches conjugate as a fusion protein, e.g., immunotoxin (see col. 7, line 37) comprising a therapeutic agent conjugated to a targeting moiety, e.g., Fv fragment, or an scFv fragment or bispecific ligand directed toxin recognizing CD19 and CD22.  The therapeutic agents are known in the art such as Pseudomonas exotoxin KDEL (SEQ ID NO: 02) or Pseudomonas exotoxin KDEL7 mutant (7mut), see col. 3, line  16 to 53, col. 7, line 55, col. or diphtheria toxin, see col. 7, line 40, in particular.  The ‘386 patent teaches the anti-CD22 immunotoxin (IT) have proven successful in the treatment of rare Hairy Cell Leukemia (HCL), see col. 10, line 56, in particular.   The ‘386 patent teaches it may be desirable to couple specific bioactive agents to one or more targeting peptide for targeted delivery to an organ, tissue or cell type, see col. 11, line 6 to 15.  Such agents include cytotoxic agents, anti-cancer agent e.g., vincristine, ribosome-inactivating protein from bacterial toxins such as Pseudomonas exotoxin and diphtheria toxin, see col. 11, line 15 to 54, in particular. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have combine the teachings of Hansen and Wayne, Rabuka and the ‘386 patent by substituting the CD22 biding domain comprising light chain variable region and/or the heavy chain variable region comprising the six CDRs of Hansen for the human CD22 binding domain comprising a heavy and light chain variable region comprising the six CDRs as taught by the ‘386 patent or Rabuka to arrive at the immunotoxin comprising human CD22 binding domain fused to Pseudomonas exotoxin (PE) A wherein the immunotoxin is linked to or conjugated to a therapeutic agent with a reasonable expectation of success, e.g., targeting more than one therapeutic agents to cancer cells expressing CD22. 
One of ordinary skill in the art would have been motivated to do so because Wayne teaches the recombinant immunotoxin comprising CD22 binding domain VH and VL linked to Pseudomonas exotoxin A PE38 fragment is expected to inhibit the growth of CD22-expressing (CD22.sup.+) ALL cancer cells, see entire document, abstract, in particular.  
One of ordinary skill in the art would have been motivated to do so because the ‘386 patent teaches the anti-CD22 immunotoxin (IT) have proven successful in the treatment of rare Hairy Cell Leukemia (HCL, see col. 10, line 56, in particular) and it may be desirable to couple specific bioactive agents to one or more targeting peptide for targeted delivery to an organ, tissue or cell type to limit systemic toxicity, see col. 11, line 6 to 15.  
The person of ordinary skill would have had a reasonable expectation of success in conjugating or linking any immunotoxin comprising any CD22 binding domain fused to Pseudomonas exotoxin (PE) A of the ‘386 patent, Rabuka or Wayne to Hansen’s therapeutic agent because each of which is useful for the same purpose, e.g., treating CD22 expressing cancer.  
The person of ordinary skill would have had a reasonable expectation of success in conjugating or linking any immunotoxin comprising any CD22 binding domain fused to Pseudomonas exotoxin (PE) A of the ‘386 patent, Rabuka or Wayne to the ‘386 patent’s cytotoxic agent because the ‘386 patent teaches it may be desirable to couple specific bioactive agents to one or more targeting peptide for targeted delivery to an organ, tissue or cell type, see col. 11, line 6 to 15.  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claims 11-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US US20160319020 (Hansen hereafter, issued November 3, 2016; PTO 892) in view of Wayne et al (US20150218286, published August 6, 2015; PTO 892) and US20160229911 (Rabuka hereafter, published August 11, 2016; PTO 892) or US Patent No. 9,371,386 (issued June 21, 2016; PTO 892) as applied to claims 1, 6 and 7 and further in view of US20140314667 (Hill hereafter, published Oct 23, 2014; PTO 892) and US20120141373 (Craik hereafter, published June 7, 2012; PTO 892).
The combine teachings of Hansen, Wayne, Rabuka and the ‘386 patent have been discussed supra.
The references do not teach conjugate comprising an immunotoxin linked to maytansinoid DM1 as per claim 12 and wherein the DM1 is linked to the immunotoxin by succinimidyl 4-(N-maleimidomethyl)cyclohexane-1-carboxylate (SMCC) linker as per claim 19 or thiol-linker as per claim 20.
However, Hill teaches a method of conjugating maytansinoid DM1 to an antibody, e.g., anti-EGFRvIII via a cleavable thioether linker such as succinimidyl 4-(N-maleimidomethyl)cyclohexane-1-carboxylate (SMCC) as per claims 11, 12 and 19, see para. [0051], Example 4.  Examples of antibody include Fab, scFv, Fv, scFv, see para. [0015], [0112].  Hill further teaches antibodies conjugated to drugs or toxins (immunotoxins) are highly useful in targeted killing of cells that expressed a molecule that can be specifically bound by a specific binding molecule, such as antibody, see para. [0163].  Hill teaches maytansinoids are highly cytotoxic drugs, see para. [0171].  Maytansine is a mitotic inhibitor, see para. [0176].  Crosslinking of cell binding agent, e.g., antibody via SMCC linker, or thiol linker are known in the art, see para. [0179]. 
Likewise, Craik teaches conjugated antibody with one or more molecules that complement, potentiate, enhance or can otherwise operate synergistically in connection with the antibody such anti-VEGF antibody, toxin, e.g., Pseudomonas exotoxin A, and anti-cancer drug, e.g., maytansinoid DM1 or auristatin may reduce toxicity, see para. [0151].  Examples of microtubule affecting agents include maytansine (NSC153858), see para. [0164].  Examples of antibody include Fab, scFv, Fv fragment, see para. [0057], [0060]. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to link any anti-cancer drug such as maytansinoid DM1 via a SMCC linker or thio-linker of Hill to the binding domain in the immunotoxin comprising CD22 binding domain and Pseudomonas exotoxin as taught by Hansen, Wayne, Rabuka and the ‘386 patent to arrive at the claimed invention with a reasonable expectation, e.g., to reduce toxicity of the conjugate while potentiate the anti-cancer effect of the conjugate as taught by Craik.  
One of ordinary skill in the art would have been motivated to do so because Hill teaches conjugating maytansinoid DM1 to an antibody or antigen binding fragment thereof via a cleavable thioether linker such as succinimidyl 4-(N-maleimidomethyl)cyclohexane-1-carboxylate (SMCC) is known in the art, see para. [0179]. 
The person of ordinary skill would have had a reasonable expectation of success in linking anti-cancer drug e.g., maytansinoid DM1 to any immunotoxin comprising Pseudomonas exotoxin because Craik teaches the combination may complement, potentiate, enhance or can otherwise operate synergistically in connection with the antibody and to reduce toxicity, see para. [0151].  
In this case, combining prior art elements of maytansinoid DM1 and immunotoxin according to known chemistry of conjugating antibody using SMCC linker would yield predictable results, e.g., conjugate comprising a maytansinoid DM1 to the CD22 binding domain, e.g., Fab, or scFv or Fv of the immunotoxin comprising Pseudomonas exotoxin. 
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention.  Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US US20160319020 (Hansen hereafter, issued November 3, 2016; PTO 892) in view of Wayne et al (US20150218286, published August 6, 2015; PTO 892) and US 20160229911 (Rabuka hereafter, published August 11, 2016; PTO 892) or US Patent No. 9,371,386 (issued June 21, 2016; PTO 892) as applied to claims 1, 6 and 7 and further in view of US20100215656 (Pastan hereafter, published August 26, 2010; PTO 892), Weldon et al (FEBS J 278(23): 4683-4700, Dec 2011; PTO 892) and Debinski et al (Bioconjugate Chem 5(1): 40-46, 1994; PTO 892). 
The combine teachings of Hansen, Wayne, Rabuka and the ‘386 patent have been discussed supra.
The references do not teach ribosylating toxin comprises a catalytic domain comprises an amino acid sequence as shown in SEQ ID NO: 34 of an amino acid sequence having at least 85% identity the amino acid sequence of SEQ ID NO: 34 wherein the lysine residues in the catalytic domain have been substituted with any other amino acid as per claim 15 or wherein the ADP-ribosylating toxin comprises an amino acid sequence as shown in SEQ ID NO: 38 as per claim 16. 
However, Pastan teaches immunotoxin comprising anti-CD22 Fv fused to a pseudomonas exotoxin A from the amino terminus that comprises a furin cleavage, e.g., RHRQPRGWEQ (reference SEQ ID NO: 10, para. [0063], Fig. 2, residues 274 to 283 in SEQ ID NO:1), which is 100% identical to the claimed SEQ ID 33; a catalytic domain III (corresponding to 395-613 of SEQ ID NO: 1), and a carboxy terminus REDL of SEQ ID NO: 3 (para. [0128]) which is identical to the claimed SEQ ID NO: 37 or RXXL wherein X is E or D (instant SEQ ID NO: 36), see entire document, para. [0037], FIG. 2, Fig. 3 M5, para. [0128].  The term “comprising or comprises” is open ended.  It expands the furin cleavage site, the catalytic domain to include additional amino acid residues at either or both ends.   The reference SEQ ID NO: 1 comprises the claimed catalytic domain of SEQ ID NO: 34, see reference SEQ D NO: 1, residues 381 to 608, in particular.  Pastan teaches the mutation of the terminal REDL would increase the cytotoxicity of the resulting mutant, see para. [0132]. 
Weldon teaches the C-terminal residue, K613 (aka last lysine of a pseudomonas exotoxin) must be removed to expose the REDL signal sequence.  Binding to KDEL-R is seriously impaired if the terminal lysine residue is not removed to expose the REDL, see p. 4689, left col.  Weldon further teaches in total, there are 15 lysine residues in native PE but only three lysines in its A fragment (residues 280–613): K590, K606 and K613.  All three of these lysine (K) residues are located near the C-terminus of PE, and K613 must be removed to expose the C-terminal REDL endoplasmic reticulum (ER) localization signal, see p. 4690, left col. 
Pastan and Weldon do not teach the lysine residues in the catalytic domain have been substituted by any other amino acid. 
However, Debinski teaches Pseudomonas exotoxin A (PE) is a protein composed of 613 amino acids arranged into three major and one minor, domains.  Immunotoxins (Its) containing PE38, a mutant form of PE which lacks the cell binding domain (Ia, amino acids 1-252) and 16 amino acids from domain Ib (amino acids 365-380) are extremely potent cytotoxic agents, which can cause a complete regression of various human carcinomas grown in nude mice, see NLysPE38, Fig 4, in particular.  However, these immunotoxins (Its) are a mixture of several different chemical forms since the coupling between the antibody and the toxin may occur between either the light or heavy chain of the antibody and one of the four primary amino groups present on the truncated toxin.  Debinski further teaches reducing the number of lysine residues in recombinant Pseudomonas exotoxin by replacing lysines 590, and 606 with glutamines and lysine 613 with arginine (PE38QQR) in the catalytic domain increases potency and homogeneity of the immunotoxin conjugate, see abstract, p. 44, right col., p. 48, left col, in particular. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the Pseudomonas exotoxin in the immunotoxin conjugate of Hansen, Wayne, Rabuka and the ‘386 patent for the potent Pseudomonas exotoxin as taught by Pastan and Weldon and having all 3 lysine residues in the catalytic domain replaced with another amino acids as taught by Debinski to arrive at the claimed invention with a reasonable expectation of success, e.g., exposed the REDL signal sequence to the endoplasmic reticulum and increased toxicity as well as homogeneity of the immunotoxin conjugate.  
One of ordinary skill in the art would have been motivated to do so because Debinski teaches reducing the number of lysine residues in recombinant Pseudomonas exotoxin increases activity and homogeneity of the immunotoxin conjugate, see abstract, p. 48, left col, in particular.  
One of ordinary skill in the art would have been motivated to do so because Weldon teaches the C-terminal residue, K613, must be removed to expose the REDL signal sequence and Pastan teaches immunotoxin comprising anti-CD22 Fv fused to a Pseudomonas exotoxin A having a carboxy terminus REDL would increase the cytotoxicity of the resulting mutant, see para. [0132].  
In this case, a simple substitution of one known element, e.g., Pseudomonas exotoxin for another, e.g., a more potent Pseudomonas exotoxin as taught by Pastan, Weldon and Debinski would obtain predictable results, targeting toxins and anti-cancer drug to CD22 expressing cancer, see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143 as a rationale supporting obviousness. 
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”   See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).  “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644